DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments received 02/06/2021.  Currently, claims 1-9, 15-22 are pending.
Response to Arguments
Applicant's arguments filed 02/06/2021 have been fully considered.  Applicant amended the drawings to add reference numerals but did not amend the specification to include the added reference numerals.  Therefore, the specification and the drawings are currently objected to.  Proper filing of a marked-up and clean copy of an amended specification should render both objections overcome.
Further minor claim objections and rejections under 35 USC 112 are detailed below as a result of the amended claims.
No art is applied against the claims.
Specification
The disclosure is objected to because of the following informalities: the specification does not contain the reference numbers that were added to the drawings in the amendments filed 02/06/2021.    
Appropriate correction is required.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210, 220, 230, 240, 250, 510.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8, 19-20 are objected to because of the following informalities:  The term “wherein” should be deleted, and the word “comprises” should be amending to “comprising”, such that each of the claims read:
 A unilateral driving mechanism for a portable infusion system according to claim [x], further comprising a wire (10), by which the actuator (1) is connected with the head (250) of the swinging part (2).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 1-3 each recite the limitations "the first upper limb" and “second upper limb”.  There is insufficient antecedent basis for these limitations in the claims.
Each of claims 1-3 recite the limitation “the swinging part comprises a first lower limb (210), a second lower limb (220), a head (250), a first lower limb (230) and a second lower limb (240)”.
	There are two recited “first lower limb” and “second lower limb”.  
The examiner notes in order to overcome these rejections, the claims should read:
“the swinging part comprises a first lower limb (210), a second lower limb (220), a head (250), a first upper limb (230) and a second upper limb (240)”.
The remaining claims are rejected based upon their dependency from an unclear claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A SNYDER/Examiner, Art Unit 3783    
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783